CHIN, J.,
Dissenting.—I agree with the Court of Appeal in this case and In re Pedro N. (1995) 35 Cal.App.4th 183 [41 Cal.Rptr.2d 819], As with all child dependency matters, issues concerning the Indian Child Welfare Act of 1978 (ICWA; 25 U.S.C. § 1901 et seq.) should be resolved as early in the process as possible. Permitting a party to delay an appeal that could have been taken *16earlier does not further the purposes behind the ICWA and can substantially harm the child. Accordingly, and unlike the majority, I would not carve out an exception for ICWA issues to the general California rule in dependency matters requiring an issue to be raised on appeal at the first opportunity.
Mother Ashlee R. (mother) could have, and should have, raised the issue under the ICWA by appeal after the January 2012 jurisdictional and disposi-tional hearing, but she did not do so. In child dependency cases, it is settled in California that a parent must appeal an issue at the earliest opportunity or forfeit the right to raise the issue later. (Sara M. v. Superior Court (2005) 36 Cal.4th 998, 1018 [32 Cal.Rptr.3d 89, 116 P.3d 550].) The reason for this rule is compelling. It is necessary to fulfill the state’s role as parens patriae to protect and care for children who cannot protect and care for themselves. “Childhood is fleeting and ‘[i]t is axiomatic, of course, that the longer children remain in foster homes, the more difficult it is to find families willing to adopt them.’ ” (In re Heather B. (1992) 9 Cal.App.4th 535, 558 [11 Cal.Rptr.2d 891], quoting In re Laura F. (1983) 33 Cal.3d 826, 837, fn. 10 [191 Cal.Rptr. 464, 662 P.2d 922].) “ ‘Permitting a parent to raise issues going to the validity of a final earlier appealable order would directly undermine dominant concerns of finality and reasonable expedition,’ including ‘the predominant interest of the child and state . . . .’ ” (Sara M., at p. 1018, quoting In re Janee J. (1999) 74 Cal.App.4th 198, 207 [87 Cal.Rptr.2d 634].)
In various contexts, this court has explained and emphasized the critical importance of reasonably prompt resolution of a child’s placement, especially after reunification efforts have failed, as they have in this case. “After reunification efforts have failed, it is not only important to seek an appropriate permanent solution—usually adoption when possible—it is also important to implement that solution reasonably promptly to minimize the time during which the child is in legal limbo. A child has a compelling right to a stable, permanent placement that allows a caretaker to make a full emotional commitment to the child. [Citation.] Courts should strive to give the child this stable, permanent placement, and this full emotional commitment, as promptly as reasonably possible consistent with protecting the parties’ rights and making a reasoned decision.” (In re Celine R. (2003) 31 Cal.4th 45, 59 [1 Cal.Rptr.3d 432, 71 P.3d 787].) After reunification efforts have failed, “ ‘ “[t]he overriding concern ... is to provide a stable, permanent home in which a child can develop a lasting emotional attachment to his or her caretakers.” ’ ” (In re Jasmon O. (1994) 8 Cal.4th 398, 421 [33 Cal.Rptr.2d 85, 878 P.2d 1297].) “Because these proceedings involve the well-being of children, considerations such as permanency and stability are of paramount importance.” (In re S.B. (2004) 32 Cal.4th 1287, 1293 [13 Cal.Rptr.3d 786, 90 P.3d 746].) “[L]engthy and unnecessary delay in providing permanency for children [is] the very evil the Legislature intended to correct.” (In re Marilyn H. *17(1993) 5 Cal.4th 295, 310 [19 Cal.Rptr.2d 544, 851 P.2d 826].) Once reunification efforts have failed, “it becomes inimical to the interests of the minor to heavily burden efforts to place the child in a permanent alternative home.” (Cynthia D. v. Superior Court (1993) 5 Cal.4th 242, 256 [19 Cal.Rptr.2d 698, 851 P.2d 1307].)
This is not just the courts’ view. It is the Legislature’s. “In considering the minor’s interests, the court shall give substantial weight to a minor’s need for prompt resoluhon of his or her custody status, the need to provide children with stable environments, and the damage to a minor of prolonged temporary placements.” (Welf. & Inst. Code, § 352, subd. (a); see In re Marilyn H., supra, 5 Cal.4th at p. 308.)
These abstract policy concerns become concrete in this case. If mother had appealed the ICWA issue in January 2102, as she should have, the appeal could have been resolved before the April 2013 hearing at which the court terminated mother’s parental rights and cleared Isaiah W. for final adoption. In that event, the court could have considered any queshons under the ICWA, including any tribe’s position, and considered all of the alternatives at that time. If there were no ICWA issue, Isaiah could have been finally adopted when he was a year and a half old, and he could then have received and been given a full, permanent emotional commitment. Instead, mother waited another year and a half. Isaiah is now four and a half years old, and he is still in legal limbo and still awaiting final adoption and the full emotional commitment that goes with it. Under the majority’s holding, the wait for Isaiah and many other dependent children will be much longer than if we require the ICWA issue to be appealed at the earliest opportunity.
Isaiah is paying a high price, and other children will continue to pay a high price, due to the majority’s permitting mother to make this delayed ICWA claim. The delay “may not seem a long period of time to an adult, [but] it can be a lifetime to a young child. Childhood does not wait for the parent to become adequate.” (In re Marilyn H., supra, 5 Cal.4th at p. 310.) Nor does childhood wait for the appellate process.
California law provides ample opportunity to raise and litigate issues under the ICWA. (Maj. opn., ante, at p. 9; see In re Shane G. (2008) 166 Cal.App.4th 1532, 1538-1539 [83 Cal.Rptr.3d 513].) The trial court here investigated and made a prompt ruling, and, as noted, mother could have appealed that ruling when it was made. The majority cites nothing in the ICWA suggesting Congress wanted to prohibit a state from imposing reasonable time limits within which a parent may appeal ICWA issues. Rather, as the Court of Appeal here noted, “ ‘Congress’s intent to not cause unnecessary delay in dependency proceedings is evidenced by the [ICWA] provision *18allowing a hearing on the termination of parental rights within a relatively short time, 10 days, after the [Secretary of the Interior] or tribe receives ICWA notice. (25 U.S.C. § 1912(a).)’ ” (Quoting In re X.V. (2005) 132 Cal.App.4th 794, 804 [33 Cal.Rptr.3d 893].) Another provision of the ICWA allows an aggrieved party, including an Indian tribe, to “petition any court of competent jurisdiction” to invalidate an action that violated specified parts of the ICWA. (25 U.S.C. § 1914, italics added.) The reference to competent jurisdiction shows Congress meant the ICWA to fit in with state procedures.
Additionally, as the Pedro N. court noted, “[h]ad the Congress intended to permit a parent to allege an ICWA violation at any point in the proceedings, it could well have so stated. Indeed, in another portion of the ICWA (25 U.S.C. § 1911(c)), the Congress conferred the right to intervene in any dependency or termination action ‘at any point in the proceeding.’ [Citation.] We assume from the absence of such language in 25 United States Code section 1914, that the Congress did not intend to preempt, in the case of appellate review, state law requiring timely notices of appeal from a parent who appeared in the underlying proceedings and who had knowledge of the applicability of the ICWA.” (In re Pedro N., supra, 35 Cal.App.4th at p. 190.) Requiring the appeal to be made in a timely fashion violates nothing in the language or spirit of the ICWA.
Indeed, prompt resolution of ICWA issues furthers the act’s purposes and the interests of the tribe involved. The purpose behind requiring notice and permitting the tribe to intervene is to allow the court to consider a placement consistent with the ICWA such as, potentially, a placement within the tribe. This purpose is important. But, to fully effectuate this purpose, the juvenile court should consider such an alternative placement as soon as possible, not belatedly. Requiring the parent to appeal the ruling when made would generally permit the court to consider the tribe’s interests at the same time it considers other possible placements.
Here, if mother had appealed the ICWA issue in January 2012, and if it was then determined that Isaiah was an Indian child and the tribe was notified, the tribe could have urged its interests at the April 2013 hearing, and the court could have decided what to do at that time, when Isaiah was merely a year and a half old. Instead, permitting mother to belatedly raise the issue much later will mean that Isaiah will be at least five or six years old when any tribe is notified. In that event, the tribe would be placed in the difficult position of having to urge that a child be removed from a long-standing foster care relationship—often a relationship that promises to become permanent through adoption—and placed within a tribe with individuals with whom the child has no emotional connection. A tribe should not be placed in that position.
*19We have noted “evidence that the child will suffer long-term, serious emotional damage if a bond with foster parents is severed.” (In re Jasmon O., supra, 8 Cal.4th at p. 421.) As the Court of Appeal here emphasized, “in California, the courts have held that” a child’s constitutional interest in stability “includes the ‘right to a reasonably directed early life, unmarred by unnecessary and excessive shifts in custody.’ ” (Quoting In re Arturo A. (1992) 8 Cal.App.4th 229, 241, fn. 6 [10 Cal.Rptr.2d 131].) As the Court of Appeal also stated, we should not adopt a rule “that there is no time limit on a parent’s right to raise the issue of ICWA compliance. To allow a parent unlimited time within which to raise this challenge would violate the child’s constitutional right to a stable and permanent home.”
The majority stresses that the court’s duty under the ICWA is a continuing one. I agree. Whenever the court receives reason to believe the child is, or might be, an Indian child, it must act accordingly. But the continuing duty does not mean the court must continually investigate, week after week, year after year, whether the child might be an Indian child. Here, the court investigated the question at the outset, and made its ruling in January 2012. Mother could have challenged the ruling at that time. No one suggests anything new occurred after that date to trigger a duty of further investigation or notification. If, after the January 2012 hearing, something had happened to necessitate action under the ICWA, I agree that mother could have challenged any subsequent ruling or failure to act after that something had occurred. In that situation, mother could not have challenged in January 2012 the court’s later action or inaction. But here, all of mother’s arguments are based on the information and record as it existed in January 2012. Mother could have made those arguments at that time.
I agree with the majority that parents may not waive a tribe’s rights. We have no occasion to decide a tribe’s rights if and when it receives notice belatedly and had no previous opportunity to intervene. But parents may waive their own rights to appeal an ICWA issue. Mother had no obligation ever to appeal on this ground. Certainly, if a tribe is not given notification, and a parent does not raise this issue on appeal, the tribe is not likely to learn that a potential Indian child is involved in the dependency proceeding. But this circumstance is not due to California’s appellate time limits. Neither the ICWA nor our state statutes require notification of all possible tribes of all dependency matters, and the tribes no doubt would not want to be inundated by such notifications. Because nothing compels a parent ever to raise an ICWA issue, condoning the belated raising of such an issue—thus depriving a tribe of the ability to intervene in a timely fashion—will not itself guarantee the tribe will receive the notice to which it is entitled. It will merely encourage unnecessary delay—delay that can harm the child.
*20The majority appropriately—but toothlessly—emphasizes that tribes should receive notice under the ICWA “at the soonest possible opportunity.” (Maj. opn., ante, at p. 15.) Requiring a parent to appeal an ICWA issue at the soonest possible opportunity furthers this policy. Allowing a parent to delay the appeal harms this policy. Accordingly, I dissent.